DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  The claims do not begin with articles such as "A/An" or "The". It is suggested that at least the dependent claims should begin with the article "The" in order to ensure proper antecedent basis.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding the drawings, applicant is reminded that MPEP 35 U.S.C. 113 requires that drawings be filed. While applicant has pointed to published US application US202001489931 A1, as it stands there are no figures present in the current file wrapper for the instant application. Therefore, the examiner maintains that applicant is required to furnish a drawing under 37 CFR 1.81(c).
In response to applicant’s arguments regarding the 35 U.S.C. 112(b) rejection of claim 8, the term “in particular” still remains in line 9 therefore, the rejection is maintained. As to the rejection regarding the term “predefined”, applicant’s arguments are not persuasive. The specification as filed does not provided any description to allow one of ordinary skill to determine the metes and bounds of the “predefined reference range”. Therefore, the rejection is maintained.
In response to applicant’s argument regarding the function of the data storage device and the data processing device, the examiner disagrees. It is to be noted that the data storage device and the data processing device of instant claim 1 is “configured to” not “programmed to”. Thus, the prior art only need be capable of performing the same function(s). See Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112” guidance published on January 7, 2019 (84 FR 57). Additionally, a method of operation does not patentably distinguish an apparatus from the prior art. See MPEP § 2114.
In response to applicant’s argument regarding the inter-relationship between the incubator and the controller of Blanchard, the examiner disagrees. As an initial matter claim 1 as currently presented does not specify the location of the data storage device or the data processing device in relation to the incubator. Furthermore, Blanchard discloses on at least page 30, 9-20 that controlling operations can be providing therein or interfacing therewith.
In response to applicant’s arguments that Blanchard does not disclose or teach using growth parameters containing data from a cell counting device, the examiner disagrees. Blanchard discloses the use of a cell counting device as discussed on at least page 21, lines 23-31.
Finally, in view of the current amendments to claims 4-7 and 9, the claim objections of claim 4-7 and 9 have been withdrawn.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, recites the limitation “its control device” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6, recites the limitation “its control device” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7, recites the limitation “its control device” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(b).
Regarding claim 8, the phrase “predefined” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(c).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard WO 2016/161174.
Regarding claim 1, Blanchard discloses an incubator for the monitored growth of cell cultures comprising an incubator chamber (internal chamber 101) for accepting at least one cell culture vessel (cell culture vessel 102, P1, P2, P3, P4, P5, and P6), which contains a cell culture growing therein, wherein the incubator chamber comprises chamber walls as shown in at least Figs. 1 and 2A , at least one chamber door [100 and 103] and at least one chamber opening as discussed on at least page 18, line 24-32, which is closable by the at least one incubator door and through which the cell culture vessels  can be placed in the inside or removed from the inside of the incubator chamber, a sensing device (e.g., N2, O2, CO2, pH, temperature,  humidity and light) for the measurement of at least one chamber parameter as discussed on at least page 27, lines 3-31, which characterizes the physical state of the incubator chamber, in form of at least one first measurement value, at least one measurement device (e.g., CMOS camera or pH sensor) for the measurement of at least one growth parameter as discussed on at least page 21, line 22-page 22, line 30 and page 27, lines 3-31, which characterizes the growth of the cells of this cell culture, in form of at least one second measurement value, where in the measurement device is a cell counting device and the growth parameter describes the number of cells in a test area of the cell culture vessel (CMOS camera, page 21, lines 23-31) a data storage device (database) as discussed on at least page 31, lines 15-23 and page 32, lines 4-32 and a data processing device (monitoring system/computer), which is configured to acquire and collect the at least one first measurement value together with the at least one second measurement value in form of cell monitoring data as discussed on at least page 27, lines 3-31 and page 30, lines 1-25, which is configured to store the cell monitoring data in the data storage device and to generate an electronic documentation file which is stored in the data storage device and in which the growth of multiple cell cultures in cell culture vessels is logged and documented in the form of cell monitoring data as discussed on at least page 32, lines15-25, for providing the stored cell monitoring data as reference data for the estimation of the development of cell cultures growing in the incubator in the future (In some embodiments, the computer controls imaging of cell cultures, picking of cells, weeding of cells (e.g., removal of cell clumps), monitoring of cell culture conditions, adjustment of cell culture conditions, tracking of cell culture vessel movement within the incubator, and/or scheduling of any of the foregoing processes; page 32, lines 26-32).
It is to be noted that the data storage device and the data processing device of instant claim 1 is “configured to” not “programmed to”. Thus, the prior art only need be capable of performing the same function(s). See Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112” guidance published on January 7, 2019 (84 FR 57). Additionally, a method of operation does not patentably distinguish an apparatus from the prior art. See MPEP § 2114.
Regarding claim 2, Blanchard discloses that the sensing device is configured to record the opening and/or closing of the incubator door as a chamber parameter in form of the at least one first measurement value as discussed on at least page 18, line 31-page 19, line 3.
Regarding claim 3, Blanchard discloses the data processing device (monitoring system/computer) of the incubator controls the execution of the measurement of at least one second measurement value (In some embodiments, the computer controls imaging of cell cultures, picking of cells, weeding of cells (e.g., removal of cell clumps), monitoring of cell culture conditions, adjustment of cell culture conditions, tracking of cell culture vessel movement within the incubator, and/or scheduling of any of the foregoing processes; page 32, lines 26-32) also see page 27, lines 3-31 and page 30, lines 1-25.
Regarding claim 4, Blanchard discloses a measurement device for measurement of morphology of the cells of the cell layer as discussed on at least page 21, lines 23-31.
Regarding claim 5, it is to be noted that the incubator and/or its data processing device  and/or its control device  and/or at least one measurement device of instant claim 5 is “configured to” not “programmed to”. Thus, the prior art only need be capable of performing the same function(s). See Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112” guidance published on January 7, 2019 (84 FR 57). Additionally, a method of operation does not patentably distinguish an apparatus from the prior art. See MPEP § 2114.
Blanchard discloses a computer comprising a user interface as discussed at least on page 30, lines 21-26 and various programs or software that are used to control the operation of the cell culture incubator and/or components provided therein as discussed on at least pages 31-32. Therefore, the cell culture incubator and computer of Blanchard are capable of acquiring cell monitoring data according to a predefined schedule that can be defined by the incubator and/or can be influenced or defined by the user via a user interface device of the incubator; or acquiring cell monitoring data is acquired at defined intervals, in particular at regular intervals that can be defined by the incubator and/or influenced or defined by the user via a user interface device of the incubator.
Regarding claim 6, it is to be noted that the incubator and/or its data processing device  and/or its control device  and/or at least one measurement device of instant claim 5 is “configured to” not “programmed to”. Thus, the prior art only need be capable of performing the same function(s). See Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112” guidance published on January 7, 2019 (84 FR 57). Additionally, a method of operation does not patentably distinguish an apparatus from the prior art. See MPEP § 2114.
Blanchard discloses a computer comprising a user interface as discussed at least on page 30, lines 21-26 and various programs or software that are used to control the operation of the cell culture incubator and/or components provided therein as discussed on at least pages 31-32. Also see page 27, lines 3-31. Therefore, the cell culture incubator and computer of Blanchard are capable of acquiring the cell monitoring data in function of at least one specified event that is selected from the group of following events: a first measurement value measured by the sensing device fulfills one specified condition, e.g. an illicit deviation from the set temperature in the incubator chamber, which could be caused e.g. by an open incubator door, or an illicit deviation from a relative gas concentration in the incubator chamber, in particular a CO2 and/or O2 value; or a specified number of openings of the door (in a specified time interval); or an illicit deviation from an air humidity; an error condition that has been identified by the incubator, regarding hardware or software; a control signal is received via a communication device of the control device of the incubator or of the measurement device that triggers the acquisition of cell monitoring data; such control signal can in particular be prompted by an external data processing device or be prompted by an user input. 
Regarding claim 7, it is to be noted that the incubator and/or its data processing device  and/or its control device  and/or at least one measurement device of instant claim 5 is “configured to” not “programmed to”. Thus, the prior art only need be capable of performing the same function(s). See Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112” guidance published on January 7, 2019 (84 FR 57). Additionally, a method of operation does not patentably distinguish an apparatus from the prior art. See MPEP § 2114.
Blanchard discloses a computer comprising a user interface as discussed at least on page 30, lines 21-26 and various programs or software that are used to control the operation of the cell culture incubator and/or components provided therein as discussed on at least pages 31-32. Also see page 27, lines 3-31. Therefore, the cell culture incubator and computer of Blanchard are capable of triggering a measurement of cell monitoring data after an analysis method employed by the control program had analyzed previously measured second measurement values. 
Regarding claim 8, Blanchard discloses which the analysis program provides the triggering of the measurement of cell monitoring data due to a fulfilled condition, which can be selected from the group of following conditions (In some embodiments, the computer controls imaging of cell cultures, picking of cells, weeding of cells (e.g., removal of cell clumps), monitoring of cell culture conditions, adjustment of cell culture conditions, tracking of cell culture vessel movement within the incubator, and/or scheduling of any of the foregoing processes; page 32, lines 26-32).
The device disclosed by Blanchard is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Blanchard is capable of providing the operating conditions (triggering of the measurement of cell monitoring data due to a fulfilled condition at least one previously measured second measurement value deviates from at least one reference value or lies outside of a predefined range; at least one trend of two or many previously measured second measurement values deviates from at least one reference trend or lies outside of a predefined reference range; this reference trend or reference range can be a known standard trend or standard range that in particular can depend on different parameters, in particular on the information about the cell type and/or the cell medium used for the cell culture in question) as listed in the intended use section of the claim in view of page 27, lines 3-31 and page 30, lines 1-25 of Blanchard. See MPEP § 2114.
Regarding claim 9, Blanchard discloses a user interface device through which both the incubator as well as the at least one measurement device is controllable by the user as discussed at least on page 30, lines 21-26. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796